 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR DEAN KNAPP,                                      1:18-cv-00811-LJO-SKO (PC)

12                        Plaintiff,
                                                              ORDER DENYING SECOND MOTION
13            v.                                              FOR APPOINTMENT OF COUNSEL

14    MADERA COUNTY DEPARTMENT OF                             (Doc. 17)
      CORRECTIONS, et al.,
15
                          Defendants.
16

17
                     On January 14, 2019, plaintiff filed a motion seeking the appointment of counsel.
18
     Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
19
     113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent
20
     plaintiff pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the
21
     Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional
22
     circumstances the court may request the voluntary assistance of counsel pursuant to section
23
     1915(e)(1). Rand, 113 F.3d at 1525.
24
             Without a reasonable method of securing and compensating counsel, the court will seek
25
     volunteer counsel only in the most serious and exceptional cases. In determining whether
26
     Aexceptional circumstances exist, the district court must evaluate both the likelihood of success of
27
     the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
28
                                                          1
 1   complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).

 2                     In the present case, the court does not find the required exceptional circumstances.

 3   Even if it is assumed that plaintiff is not well versed in the law and that he has made serious

 4   allegations which, if proved, would entitle him to relief, his case is not exceptional. This court is

 5   faced with similar cases almost daily. Further, at this early stage in the proceedings, the court

 6   cannot make a determination that plaintiff is likely to succeed on the merits, and based on a

 7   review of the record in this case, the court does not find that plaintiff cannot adequately articulate

 8   his claims. Id.

 9            For the foregoing reasons, plaintiff=s motion for the appointment of counsel is HEREBY

10   DENIED, without prejudice.

11
     IT IS SO ORDERED.
12

13   Dated:     January 18, 2019                                    /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
